                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document10 Filed09/16/20
                                                 9 Filed 09/17/20 Page
                                                                  Page11of
                                                                         of55




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00813-DJA -XXX

10                   Plaintiff,                          ORDER
                                                         Stipulation to Extend
                                                         Deadlines to Conduct
11          v.                                           Preliminary Hearing and
                                                         File Indictment (First Request)
12   BRAYAN CORNELIO ARIAS-SERAFIN,
       aka “Brayan Cornelio,”
13
                     Defendant.
14

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

18   Attorney, counsel for the United States of America, and Cristen C. Thayer, Assistant

19   Federal Public Defender, counsel for Defendant Brayan Cornelio Arias-Serafin, that the

20   Court schedule the preliminary hearing in this case for no earlier than 90 days from the

21   date of the filing of this stipulation. This request requires that the Court extend two

22   deadlines: (1) that a preliminary hearing be conducted within 14 days of a detained

23   defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or

24   indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).

25

26
                  Case
                  Case2:20-mj-00813-DJA
                       2:20-mj-00813-DJA Document
                                         Document10 Filed09/16/20
                                                  9 Filed 09/17/20 Page
                                                                   Page22of
                                                                          of55




1            This stipulation is entered into for the following reasons:

2            1.       The United States Attorney’s Office has developed an early disposition

3    program for immigration cases, authorized by the Attorney General pursuant to the

4    PROTECT ACT of 2003, Pub. L. 108-21.

5            2.       The early disposition program for immigration cases is designed to: (1)

6    reduce the number of hearings required in order to dispose of a criminal case; (2) avoid

7    having more cases added to the court’s trial calendar, while still discharging the

8    government’s duty to prosecute federal crimes; (3) reduce the amount of time between

9    complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar

10   to seek indictments in immigration cases, which in turn reduces court costs.

11           3.       The government has made a plea offer in this case that requires defendant to

12   waive specific rights and hearings in exchange for “fast-track” downward departure under

13   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

14   indicted and before a preliminary hearing is held.

15           4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

16   preliminary hearing within a reasonable time, but no later than 14 days after the initial

17   appearance if the defendant is in custody . . . .”

18           5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

19   showing of good cause—taking into account the public interest in the prompt disposition of

20   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

21   times . . . .”

22           6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

23   information or indictment charging an individual with the commission of an offense shall

24

25
                                                            2
26
                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document10 Filed09/16/20
                                                 9 Filed 09/17/20 Page
                                                                  Page33of
                                                                         of55




1    be filed within thirty days from the date on which such individual was arrested or served

2    with a summons in connection with such charges.”

3           7.       Defendant needs additional time to review the discovery and investigate

4    potential defenses to make an informed decision as to how to proceed, including whether

5    to accept the fast-track plea agreement.

6           8.       Accordingly, the parties jointly request that the Court schedule the

7    preliminary hearing in this case no sooner than 90 days from today’s date.

8           9.       Defendant is in custody and agrees to the extension of the 14-day deadline

9    imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

10   § 3161(b), provided that the information or indictment is filed on or before the date ordered

11   pursuant to this stipulation .

12          10.      The parties agree to the extension of that deadline.

13          11.      This extension supports the public interest in the prompt disposition of

14   criminal cases by permitting defendant to consider entering into a plea agreement under the

15   United States Attorney’s Office’s fast-track program for § 1326 defendants.

16          12.      Accordingly, the additional time requested by this stipulation is allowed

17   under Federal Rule of Criminal Procedure 5.1(d).

18          13.      In addition, the parties stipulate and agree that the time between today and

19   the scheduled preliminary hearing is excludable in computing the time within which the

20   defendant must be indicted and the trial herein must commence pursuant to the Speedy

21   Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

22   § 3161(h)(7)(B)(i) and (iv).

23

24

25
                                                            3
26
              Case
              Case2:20-mj-00813-DJA
                   2:20-mj-00813-DJA Document
                                     Document10 Filed09/16/20
                                              9 Filed 09/17/20 Page
                                                               Page44of
                                                                      of55




1           14.    This is the first request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3           DATED this 16th day of September, 2020.

4                                               Respectfully submitted,

5                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
6      s/Cristen C. Thayer
                                                              //s//
7     Assistant Federal Public Defender         JARED L. GRIMMER
      Counsel for Defendant                     Assistant United States Attorney
8     JUAN ROBLES-ANDRADE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                          4
26
                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document10 Filed09/16/20
                                                 9 Filed 09/17/20 Page
                                                                  Page55of
                                                                         of55




1

2                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00813-DJA -XXX
4
                     Plaintiff,                        ORDER Order on Stipulation
                                                       [Proposed]
5
                                                       to Extend Deadlines to Conduct
            v.                                         Preliminary Hearing and
6
                                                       File Indictment
     BRAYAN CORNELIO ARIAS-SERAFIN,
7
       aka “Brayan Cornelio,”
8
                     Defendant.
9

10
            Based on the stipulation of counsel, good cause appearing, and the best interest of
11
     justice being served; the time requested by this stipulation being excludable in computing
12
     the time within which the defendant must be indicted and the trial herein must commence
13
     pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
14
     Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):
15
            IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
16
     on ________,
        September2020
                    28, at the hour
                        2020,       of 4:00
                               at 4:00 p.m.p.m., be vacated
                                            is VACATED      andcontinued
                                                          and   continuedtotoDecember
                                                                              ___________
                                                                                       28, at
17   2020, at 4:00 p.m. in Courtroom 3A.
     the hour of _______.
18                       17th
            DATED this ___ day of September, 2020.
19

20
                                                  HONORABLE DANIEL J. ALBREGTS
21                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25
                                                          5
26
